Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 6-8 in the reply filed on 11/05/2020 is acknowledged.  The traversal is on the ground(s) that there is unity of invention.  This is not found persuasive because of reasons of record, see page 4, first 3 lines of previous action.
The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claim 9 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claim 9: The claims is drawn to subject matter that is drawn process of making product, as opposed to the base parent claim 6 (of the new claim 9) which is drawn to method of pharmaceutical use of product.  As such as the statutory category of the claim 9 is different was different from that of claim 9. As such claim 9 is not examined.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is drawn to chemical formula with ‘impossible substituents’ as explained below: 
Part of the variable L of the formula is drawn to 
 
    PNG
    media_image1.png
    50
    120
    media_image1.png
    Greyscale
 (partial structure shown)
which has unsatisfied valency for C.  Thus it is an impossible group.  If a substituent is impossible, the claim can properly be rejected under 35 USC 112 paragraph 1 or 2. A compound with an impossible substituent clearly cannot be made, and hence a paragraph 1 rejection is proper.  Alternatively, if it is impossible, then it is not correct.
Dependent claims do not solve the problem of the base claim.  As such they are rejected as well. 

Applicant is encouraged to check for spelling and grammatical errors in the claims, for example, line 4 on claim numbered page 3: 
    PNG
    media_image2.png
    18
    105
    media_image2.png
    Greyscale
., line 4 on claim numbered page 3, 
    PNG
    media_image3.png
    22
    70
    media_image3.png
    Greyscale
  


The closest art is found in WO 2012103784 which teaches dimeric dihydroartemisinin derivatives wherein presumably water solubilizing ionic groups are part of the backbone of the chain linking the dihydroartemisinins.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625